DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendments filed on 11/20/2020 are acknowledged. 
Claims 1-12 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claim 2 is/are also rejected due to said dependency.
Claim 2 recites “four or more sources…at least one detector configured to sense electromagnetic radiation produced by said three or more sources, an output of said at least one detector comprising a detector signal; and a signal processor which receives said detector output signal, said signal processor configured to demodulate said detector output signal by applying a first/second demodulation signal to a signal responsive to said detector output signal to generate a first/second/third demodulator output signal…said signal processor configured to select said first demodulation signal, said second demodulation signal and said third demodulation signal to reduce crosstalk between said first, second, and third demodulator signals using, at least in part, calibration data, wherein said calibration data is obtained, at least in part, by activating said four or more sources according to a set of activation patterns, wherein the number of activation patterns is greater than the number of sources in said four or more sources”. The specification does not provide adequate supports for reducing crosstalk between first, second, and third demodulator signals using calibration data obtained, at least in part, by activating said four or more sources according to a set of activation patterns greater than the number of sources in said four or more sources. It is noted that an original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a second signal source which applies a second input signal during a second time interval; a third signal source which applies a second input signal during a third time interval…using, at least in part, first and second calibration data, wherein said first calibration data comprises calibration data wherein said first signal source, said second signal source, and said third signal source are operated singly during a normal operation period, and wherein said first calibration data comprises calibration data …”. First of all, it is unclear whether “a second input signal” is associated with the second signal source, the third signal source, or both sources. Clarification is requested by amendments. If each input signal is associated with a specific signal source, it is suggested that “a third input signal) should be set forth. Secondly, it is unclear whether the underlined “said first calibration data” refers to the “second calibration data” or it is referred to the same “first calibration data”. If the highlighted limitation indicates the second calibration data, it is suggested that the word “first” should be set forth “second”. Clarification is requested by amendments.
In addition, claim 1 recites “said third input signal” in line 11. The limitation lacks of sufficient antecedent basis. It is also unclear whether the “second input signal” recited in line 6 refers to “third input signal” or there is a missing “third input signal” comprised in the apparatus. If the first, it is suggested the “second” recited in line 7 should be set forth “third" to use consistent language. Clarification is requested by amendments.
Claim 2 recites “…four or more sources…produced by said three or more sources…”.  The limitation of “said three or more sources“ lacks sufficient antecedent basis. It is unclear whether the three or more source is a part of the recited four or more sources or additional sources. Clarification is requested by amendments.
In addition, claim 2 recites “said third demodulation signal” in lines 14-15. The limitation lacks of sufficient antecedent basis. It is also unclear whether the “a second demodulation signal” recited in lines 11-12 refers to “third demodulation signal” or there is a missing “third demodulation signal” comprised in the apparatus. If the first, it is suggested the “second” recited in line 12 should be set forth “third" to use consistent language. Clarification is requested by amendments.
Claims 7-8 each recites “the non-corresponding output signals”. The limitation lacks of sufficient antecedent basis. In addition, claims 7-8 recite “the parametric signals”. It is unclear whether the phrase refers to the first/ second/ third parametric signal, refers to any combination of the signals, or refers to other parametric signals. Clarification is requested by amendments.
Claims 9-10 each recites “said signal sources”. It is unclear whether the phrase refers to the first/ second/ third signal sources, refers to any combination of the signal sources, or refers to other signal sources. Clarification is requested by amendments.
Claim 11 recites “a fourth source and wherein at least a portion of said first dataset comprises a set of unique activation patterns wherein a plurality of said sources are active and a plurality of said sources are not active in each pattern”. It is unclear whether “said sources” refers to first/second/third signal sources recited in claim 6 or they indicate a fourth source and the first/second/third signal sources. Clarification is requested by amendments. It is suggested that “a fourth source“ should be set forth  “a fourth signal source“ and “said sources” should be set forth “said first, second, third, and fourth signal sources”. 
Claim 12 recites “a fourth source and a fifth source and wherein at least a portion of said first dataset is obtained using a set of activation patterns wherein a plurality of said sources are active and a plurality of said sources are not active in each pattern and where each activation pattern is different”. It is unclear whether “said sources” refers to first/second/third signal sources recited in claim 6 or they indicate the fourth and fifth sources and/or the first/second/third signal sources. Clarification is requested by amendments. It is suggested that “a fourth/ fifth source“ should be set forth “a fourth/ fifth signal source“ and “said sources” should be set forth “said first, second, third, fourth, and fifth signal sources”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,772,542. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 of U.S. Patent No. 9,861,305. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 of ‘305 recite similar claim limitations.
Claims 2-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 7-12 of U.S. Patent No. 10,772,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-5 and 7-12 of ‘542 recite similar claim limitations.

Allowable Subject Matter
Claim 1 would be allowable if overcome the 35 USC 112, second paragraph rejection.
Claims 2-12 would be allowable if overcome the 35 USC 112, first and second paragraph rejections and overcome the double patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:  Weber et al. (USPGPUB 2005/0010092) teaches a three or more channel apparatus for measuring one or more blood constituents in a subject (Figs. 3 and 4 and [0032-0033]), said apparatus comprising: a first signal source which applies a first input signal during a first time interval (element 206, Fig. 3 and “the diodes can be driven at separate times or in overlapping time periods if desired”, [0032]); a second signal source which applies a second input signal during a second time interval (element 208, Fig. 3 and [0032]); a third signal source (element 309, Fig. 3 and “the diodes can be driven at separate times or in overlapping time periods if desired”, [0032]) which applies a third input signal during a third time interval (element 309, Fig. 3 and “the diodes can be driven at separate times or in overlapping time periods if desired”, [0032]); a detector (element 250, Figs. 3 and 4) which detects a first parametric signal responsive to said first input signal passing through a portion of said subject having blood therein, a second parametric signal responsive to said second input signal passing through said portion of said subject, and a third parametric signal responsive to said third input signal passing through a portion of said subject having blood therein (light pass through the finger is detected by detector 250, Figs. 3 and 4; [0032]) said detector generating a detector output signal responsive to said first, second, and third parametric signals (signals  , Figs. 3 and 4); and a signal processor (element 410, Fig. 4) which receives said detector output signal, said signal processor configured to demodulate said detector output signal by applying a first/second/third demodulation signal to a signal responsive to said detector output signal to generate a first/second/third demodulator output signal ([0009] and Figs. 3 and 4 and associated descriptions), said signal processor configured to select said first demodulation signal, said second demodulation signal and said third demodulation signal to reduce crosstalk between said first and second demodulator signals ([0009] and Figs. 3 and 4 and associated descriptions) using, at least in part, first and second calibration data ([0019] and [0029]), wherein said calibration data comprises calibration data wherein said first signal source, said second signal source and said third signal source are operated singly during a normal operation period ([0008]; [0019]; [0029]; diodes 206, 208, and 309 to be driven independently or in overlapping time periods, [0032]). The prior art of record does not teach or suggest “said signal processor configured to select said first demodulation signal, said second demodulation signal and said third demodulation signal to reduce crosstalk between said first, second, and third demodulator signals using, at least in part, first and second calibration data, wherein said first calibration data comprises calibration data wherein said first signal source, said second signal source, and said third signal source are operated singly during a normal operation period, and wherein said first calibration data comprises calibration data wherein said first signal source, said second signal source, and said third signal source are not operated”; “said calibration data is obtained, at least in part, by activating said four or more sources according to a set of activation patterns, wherein the number of activation patterns is greater than the number of sources in said four or more sources” and “said first demodulation signal determined at least in part from a first dataset wherein each of said first, second, and third sources are activated one at a time and a second dataset wherein each of said first, second, and third sources are deactivated one at a time”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791